DETAILED ACTION
This non-action is in response to RCE filed on May 09, 2022. In this RCE, claims 21-22 have been added. Claims 1-22 are pending, with claims 1, 4, 13 and 20 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 09, 2022 has been entered.

Response to Arguments
Applicant's Request for Clarification
Below is a brief mapping between claimed elements and elements in previous cited references. For other claimed elements, please see new mapping using new reference(s) below.
the external network interface (see Intel pg. 10, network interface net0 for Kubernetes Pod);
allocating by the Kubernetes system an external network interface (see Intel pg. 10, create network interface net0 for Kubernetes Pod) including an Internet Protocol address for use by the first Pod to communicate with other entities (see Intel pg. 18, net0 includes inet addr:10.56.217.171);
first Kubernetes node (Vayghan Fig. 5, Node1 11a);
second Kubernetes node (Vayghan Fig. 5, Node2 11b);
first Kubelet managing said first Kubernetes node (see Intel pg. 7, Kubernetes to support services or security policy on network interfaces for the node. Implicitly management software in Kubernetes corresponds to Kubelet).
Claim Rejections under 35 U.S.C. 103
a. Applicant’s arguments with respect to Savage reference in claim 1, claim 12 and new claims 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
b. Applicants’ arguments, with regards to Intel reference in claim 1 and claim 6 have been fully considered but they are not persuasive.
In the response filed 05/09/2022, applicant argues in substance that:
- For Intel reference in claim 1, the applicant's specification is NOT prior art and description of the eth0 and net0 interfaces in the Applicant's specification should not be used to read features into other references such as the Intel reference. The Examiner needs to establish in the Intel reference the features of claim 1, e.g., that the "additional network interfaces (Intel page 7)" is an "external network interface for the use by the first Pod being unknown to a first Kubelet managing the first node (from remarks pg. 12).
Examiner would like to clarify that applicant's specification was not used as prior art for rejection. However, it was used to further support examiner’s claim interpretation. In this case, Intel (e.g., page 7) teaches that eth0 and net0 are created for utilizing by the pod; however only information from primary network interface eth0 is returned to Kubernetes. Thus, Kubernetes is not aware of net0. In other words, net0 being unknown to Kubernetes. Implicitly management software in Kubernetes corresponds to Kubelet.
- Addition for Intel reference in claim 1, the applicant argues that the additional network interfaces discussed in the reference can be internal network interfaces (from remarks pg. 12).
The examiner respectfully disagrees. Claim 1 requires external network interface including an Internet Protocol address for use by the first Pod to communicate with other entities. Intel (e.g., page 18) teaches that net0 has network address 10.56.217.171. This indicates that the address of net0 is for communicating with other entities (i.e. external to net0). 
- For claim 6, the applicant argues that there is no reason to modify the system of the Vayghan reference as it already includes a monitoring function provided by a state controller component 50. Furthermore, if the reference were modified the added monitoring functionality would be included in the state controller component and not the Pod in the standby role as suggested by the Examiner. 
The examiner respectfully disagrees. Vayghan teaches a monitoring function provided by a management component (e.g., a state controller component 50) to monitor active node and standby node. Vayghan does not teach the standby node monitors the active node. Savage teaches the standby node monitors the active node (Savage Para. [0042]). Modifying Vayghan in view of Savage for the standby node monitors the active node. One of ordinary skill in the art would have been motived because not only it doesn’t require the management component, it also allows the standby node to trigger a switch over to continue providing service (see Savage Para. [0045]).
- Also for claim 6, the applicant argues that the combination proposed in the Office Action would be inoperable as a pod in a standby role in the Vayghan system does not have the ability to change the endpoints of flows or determine where the failed pod's data is stored (from remarks pg. 17).
The examiner respectfully disagrees. As explained above, Vayghan’s system relies on the management component (e.g., a state controller component 50) to monitor active node and standby node. However, Savage’s system let the standby node monitors the active node directly. The standby node of Savage’s system does not require the ability to change the endpoints of flows or determine where the failed pod's data is stored to determine whether other node is fail or not. Instead, it monitors the heartbeat of other node to determine the other node’s health (Savage Para. [0042; [0044]). Therefore modifying Vayghan in view of Savage for the standby node monitors the active node using heartbeat. One of ordinary skill in the art would have been motived because not only it doesn’t require the management component, it also allows the standby node to trigger a switch over to continue providing service (see Savage Para. [0045]).

Claim Objections
Claim 22 is objected to because of the following:
It appears that claim 22 depends on claim 21, not claim 13 as claimed because claim 22 further clarifying “the first Interface Cleanup Service Pod” and “the second Interface Cleanup Service Pod” recited in claim 22, not in claim 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vayghan et al. (WO 2020/152503, filed 24 January 2019), in view of Intel (NPL: Kubernetes and Container Bare Metal, published December 2018), and further in view of Shimoga Manjunatha et al. (US 2019/0306022, Pub. Date Oct. 3, 2019; hereinafter Manjunatha).
As per claim 1, Vayghan discloses a method of operating a Kubernetes system (Vayghan Fig. 5, Kubernetes system) comprising:
establishing, by the Kubernetes system (Vayghan Fig. 5, Kubernetes system), a first service (Vayghan Fig. 5, establish service 5), said first service including a first Pod (Vayghan Fig. 5, PodA 10a) located on a first node (Vayghan Fig. 5, Node1 11a) and a second Pod (Vayghan Fig. 5, PodB 10b) located on a second node (Vayghan Fig. 5, Node2 11b);
upon failure of the first Pod, changing label from the first Pod to the second Pod (Vayghan Fig. 4b detecting a failed pod having a label indicating a high-availability state of not ready at step 402 and reassigning the label indicating the high-availability state of the failed pod to a healthy pod, thereby changing endpoints of services provided and service flows from the failed pod to the healthy pod at 403).
Vayghan does not explicitly disclose:
allocating by the Kubernetes system an external network interface including an Internet Protocol address for use by the first Pod to communicate with other entities, the allocation of said external network interface for use by the first Pod being unknown to a first Kubelet managing the first node; and
upon failure of the first Pod, changing allocation of the external network interface from the first Pod to the second Pod.
Intel teaches:
allocating by the Kubernetes system an external network interface (see Intel pg. 10, create network interface net0 for Kubernetes Pod) including an Internet Protocol address for use by the first Pod to communicate with other entities (see Intel pg. 18, net0 includes inet addr:10.56.217.171), the allocation of said external network interface for use by the first Pod being unknown to a first Kubelet managing the first node (see Intel pg. 7, Only information from the primary network interface (eth0) is returned to Kubernetes after all networking is configured for a pod. Any number of additional CNI plugins can then be used to create additional network interfaces [net0], but Kubernetes is not informed of the details related to those interfaces. This has the consequence that, while many network interfaces have been created and can be utilized within the pod, Kubernetes is not in a position to support services or security policy, for example, on those additional network interfaces (net0). [Paragraph 63 of examining application’s specification indicates that eth0 is known/visible to the kubelet of the node; net0 is an interface that is unknown/not visible to the kubelet and used when communicating with external entities]).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Vayghan in view of Intel for allocating by the Kubernetes system an external network interface including an Internet Protocol address for use by the first Pod to communicate with other entities, the allocation of said external network interface for use by the first Pod being unknown to a first Kubelet managing the first node.
One of ordinary skill in the art would have been motived because it offers the advantage of accelerating data plane networking (Intel pg. 10).
Vayghan-Intel does not explicitly disclose:
upon failure of the first Pod, changing allocation of the external network interface from the first Pod to the second Pod.
Manjunatha teaches:
upon detecting unhealthy of the first Pod, changing allocation of the external network interface from the first Pod to the second Pod (Manjunatha Para. [0028], In response to determining that the utilization level of a node 202a has exceeded the predetermined threshold, and that therefore the node 202a is considered unhealthy, the redistribution manager 204 reallocates an external IP address 208 from the node 202a to a different node 202 of the container cluster management system 200; Manjunatha Para. [0031], the redistribution manager 204 of FIG. 2 may receive data from utilization monitor 206a of node 202a and may determine that node 202a is unhealthy; Manjunatha Para. [0033], The redistribution manager 204 may therefore allocate node 202c as a target node to potentially receive a reallocated external IP address 208a … This means that the third node 202c would now perform address translation for accessing services provided by the first pod 214a in place of the first node 202a; see Manjunatha Fig. 2 and Para. [0026], each node 202 is associated with at least one pod 214. A first node 202a is to receive service requests sent to external IP addresses 208a and 208d, and to forward those service requests to, respectively, a first 214a and second pod 214b).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Vayghan in view of Manjunatha for upon failure of the first Pod, changing allocation of the external network interface from the first Pod to the second Pod.
One of ordinary skill in the art would have been motived because it offers the advantage of maintaining servicing of the external IP addresses so that there is no outage in the reachability of a service or application associated with an external IP address (Manjunatha Para. [0018]).

As per claim 2, Vayghan-lntel-Manjunatha discloses the method according to claim 2, as set forth above, Vayghan also disclose wherein the first Pod is an Active Pod (see Vayghan Fig. 5, label indicating PodA 10a is in active) and the second Pod is a Standby Pod (see Vayghan Fig. 5, label indicating PodB 10b is in standby), the Standby Pod becoming active upon detection of the failure of the first Pod (Vayghan Para. [0039], when the label indicating the high-availability state of the failed pod has a value indicative of an active state, reassigning, step 405, the label indicating the high-availability state of the healthy pod from standby to active).

As per claim 3, Vayghan-lntel-Manjunatha discloses the method according to claim 2, as set forth above, Vayghan also disclose wherein the first node continues to function after the first Pod has failed (see Vayghan Para. [0008], host [node] continues to function for restarting failed pods; Vayghan Para. [0004], if a node hosting a pod crashes, the pod's controller reschedules the pod on another node).

As per claim 4, Vayghan discloses a method of operating a Kubernetes system (Vayghan Fig. 5, Kubemetes system) comprising:
establishing, by the Kubernetes system (Vayghan Fig. 5, Kubemetes system), a first service (Vayghan Fig. 5, establish service 5), said first service including a first Pod (Vayghan Fig. 5, PodA 10a) and a second Pod (Vayghan Fig. 5, PodB 10b), said first Pod being located on a first Kubernetes node of the Kubernetes system (Vayghan Fig. 5, Node1 11a) and said second Pod being located on a second Kubernetes node of the Kubernetes system (Vayghan Fig. 5, Node2 11b), said establishing a first service including initializing said first Pod (see Vayghan Fig. 5, initialize PodA 10a) and initializing said second Pod (see Vayghan Fig. 5, initialize PodB 10b);
upon failure of the first Pod, changing label from the first Pod to the second Pod (Vayghan Fig. 4b detecting a failed pod having a label indicating a high-availability state of not ready at step 402 and reassigning the label indicating the high-availability state of the failed pod to a healthy pod, thereby changing endpoints of services provided and service flows from the failed pod to the healthy pod at 403).
Vayghan does not explicitly disclose:
said initializing said first Pod including allocating by the Kubernetes system a first network interface of the Kubernetes system for use by the first Pod to communicate with entities within the Kubernetes system, said first network interface including a first Internet Protocol address, said allocation of the first network interface to the first Pod being known to a first Kubelet managing said first Kubernetes node;
after initialization of said first Pod allocating by the Kubernetes system a second network interface including a second Internet Protocol address for use by the first Pod, said allocation of said second network interface for use by the first Pod being unknown to the first Kubelet managing said first Kubernetes node, said second network interface being an external network interface;
upon failure of the first Pod, changing allocation of said second network interface from said first Pod to said second Pod.
Intel teaches:
said initializing said first Pod including allocating by the Kubernetes system a first network interface (see Intel pg. 7, configure and manage the primary network interface (eth0)) of the Kubernetes system for use by the first Pod to communicate with entities within the Kubernetes system (see Intel pg. 9, eth0 is used as the management interface for the pod, which allows that pod to communicate with any other pod within the Kubernetes cluster), said first network interface including a first Internet Protocol address (see Intel pg. 18, eth0 includes inet addr: 192.168.42.3), said allocation of the first network interface to the first Pod being known to a first Kubelet managing said first Kubernetes node (see Intel pg. 7, Only information from the primary network interface (eth0) is returned to Kubernetes after all networking is configured for a pod; see Intel pg. 9, diagram, eth0 is used as the management interface for the pod. [In paragraph 63 of application’s specification indicates that eth0 is known/visible to the kubelet of the node]);
after initialization of said first Pod allocating by the Kubernetes system a second network interface (see Intel pg. 10, create network interface net0 for Kubernetes Pod) including a second Internet Protocol address for use by the first Pod (see Intel pg. 18, net0 includes inet addr:10.56.217.171), said allocation of said second network interface for use by the first Pod being unknown to the first Kubelet managing said first Kubernetes node (see Intel pg. 7, Only information from the primary network interface (eth0) is returned to Kubernetes after all networking is configured for a pod. Any number of additional CNI plugins can then be used to create additional network interfaces [net0], but Kubernetes is not informed of the details related to those interfaces. This has the consequence that, while many network interfaces have been created and can be utilized within the pod, Kubernetes is not in a position to support services or security policy, for example, on those additional network interfaces (net0). [In paragraph 63 of application’s specification indicates that eth0 is known/visible to the kubelet of the node; net0 is an interface that is unknown/not visible to the kubelet and used when communicating with external entities]), said second network interface being an external network interface (see Intel pg. 18, network interface net0 includes inet addr:10.56.217.171).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Vayghan in view of Intel for said initializing said first Pod including allocating by the Kubemetes system a first network interface of the Kubernetes system for use by the first Pod to communicate with entities within the Kubernetes system, said first network interface including a first Internet Protocol address, said allocation of the first network interface to the first Pod being known to a first Kubelet managing said first Kubemetes node; after initialization of said first Pod allocating by the Kubernetes system a second network interface including a second Internet Protocol address for use by the first Pod, said allocation of said second network interface for use by the first Pod being unknown to the first Kubelet managing said first Kubernetes node, said second network interface being an external network interface.
One of ordinary skill in the art would have been motived because it offers the advantage of accelerating data plane networking (Intel pg. 10).
Vayghan-lntel does not explicitly disclose:
upon failure of the first Pod, changing allocation of said second network interface from said first Pod to said second Pod.
Manjunatha teaches:
upon detecting unhealthy of the first Pod, changing allocation of external network interface from the first Pod to the second Pod (Manjunatha Para. [0028], the redistribution manager 204 reallocates an external IP address 208 from the node 202a to a different node 202 of the container cluster management system 200; Manjunatha Para. [0031], the redistribution manager 204 of FIG. 2 may receive data from utilization monitor 206a of node 202a and may determine that node 202a is unhealthy; Manjunatha Para. [0033], The redistribution manager 204 may therefore allocate node 202c as a target node to potentially receive a reallocated external IP address 208a … This means that the third node 202c would now perform address translation for accessing services provided by the first pod 214a in place of the first node 202a; see Manjunatha Fig. 2 and Para. [0026], ach node 202 is associated with at least one pod 214. A first node 202a is to receive service requests sent to external IP addresses 208a and 208d, and to forward those service requests to, respectively, a first 214a and second pod 214b).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Vayghan in view of Manjunatha for upon failure of the first Pod, changing allocation of the external network interface from the first Pod to the second Pod.
One of ordinary skill in the art would have been motived because it offers the advantage of maintaining servicing of the external IP addresses so that there is no outage in the reachability of a service or application associated with an external IP address (Manjunatha Para. [0018]).

Claim 13 is a system claim reciting similar subject matters to those recited in the method claim 4, and is rejected under similar rationale. Vayghan also discloses one or more processors (Vayghan Fig. 9, processing circuitry 960).

Claim 20 is a non-transitory computer readable medium claim reciting similar subject matters to those recited in the method claim 4, and is rejected under similar rationale. Vayghan also discloses non-transitory computer readable medium (see Vayghan pg. 19, non-transitory computer readable media).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vayghan et al. (WO 2020/152503, filed 24 January 2019), in view of Intel (NPL: Kubernetes and Container Bare Metal, published December 2018), in view of Shimoga Manjunatha et al. (US 2019/0306022, Pub. Date Oct. 3, 2019; hereinafter Manjunatha), and further in view of Dice et al. (US 2020/0099961, filed Aug. 16, 2019).
As per claim 5, Vayghan-lntel-Manjunatha discloses the method according to claim 4, as set forth above, Vayghan also discloses further comprising:
operating the first Pod in an active mode of operation (see Vayghan Fig. 5, label indicating PodA 10a is in active).
Vayghan does not explicitly disclose:
said operating the first Pod in an active mode of operation including providing services to entities and devices external to the Kubernetes system using the second network interface.
Dice teaches:
providing services to entities and devices external to the Kubernetes system using the second network interface (Dice Para. [0018], A container engine deploys these images on server network 16 or another host, the engines may be Kubernetes engines; Dice Para. [0019], Live video transcoding container 44 and API container 48 may be in communication user computers 52a, 52b and 52n through external communication network 50).
 It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Vayghan in view of Dice for said operating the first Pod in an active mode of operation including providing services to entities and devices external to the Kubernetes system using the second network interface.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing user computer to access service from container of Kubernetes system.

Claims 14 is system claim reciting similar subject matters to those recited in the method claim 5, and is rejected under similar rationale.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vayghan et al. (WO 2020/152503, filed 24 January 2019), in view of Intel (NPL: Kubernetes and Container Bare Metal, published December 2018), in view of Shimoga Manjunatha et al. (US 2019/0306022, Pub. Date Oct. 3, 2019; hereinafter Manjunatha), in view of Dice et al. (US 2020/0099961, filed Aug. 16, 2019), and further in view of Savage, Ill et al. (US 2001/0009014, Pub. Date Jul. 19, 2001).
As per claim 6, Vayghan-lntel-Manjunatha-Dice discloses the method according to claim 5, as set forth above, Vayghan also discloses further comprising:
operating the second Pod in a standby mode of operation (see Vayghan Fig. 5, label indicating PodB 10b is in standby), including monitoring the operation of the first Pod for a first condition, said first condition being indicative of a failure of the first Pod (Vayghan Para. [0039], continuously monitoring, step 404, the pods state to detect failed pods).
Vayghan does not explicitly disclose:
said operating the second Pod in a standby mode of operation including operating the second Pod to monitor the operation of the first Pod for a first condition, said first condition being indicative of a failure of the first Pod.
Savage teaches:
operating second server to monitor the operation of first server for a first condition, said first condition being indicative of a failure of the first server (Savage Para. [0042], The role of standby dispatch server 110 is to monitor the health of dispatch server 102 and detect failures; Savage Para. [0044], Standby dispatch server 110 runs a standby service (not shown) which monitors the heartbeat of the dispatch application on server 102).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Vayghan in view of Savage for said operating the second Pod in a standby mode of operation including operating the second Pod to monitor the operation of the first Pod for a first condition, said first condition being indicative of a failure of the first Pod.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing standby node to trigger a switch over to continue providing service (see Savage Para. [0045]).

As per claim 7, Vayghan-lntel-Manjunatha-Dice-Savage discloses the method according to claim 6, as set forth above, Vayghan-Manjunatha-Savage also disclose further comprising:
in response to the second Pod detecting the failure of the first Pod, initiating a migration procedure to change the allocation of said second network interface from said first Pod to said second Pod (Savage Para. [0042], The role of standby dispatch server 110 is to monitor the health of dispatch server 102 and detect failures; Vayghan Fig. 4b detecting a failed pod having a label indicating a high-availability state of not ready at step 402 and reassigning the label indicating the high-availability state of the failed pod to a healthy pod, thereby changing endpoints of services provided and service flows from the failed pod to the healthy pod at 403; Manjunatha Para. [0028], In response to determining that the utilization level of a node 202a has exceeded the predetermined threshold, and that therefore the node 202a is considered unhealthy, the redistribution manager 204 reallocates an external IP address 208 from the node 202a to a different node 202 of the container cluster management system 200; Manjunatha Para. [0033], The redistribution manager 204 may therefore allocate node 202c as a target node to potentially receive a reallocated external IP address 208a … This means that the third node 202c would now perform address translation for accessing services provided by the first pod 214a in place of the first node 202a; see Manjunatha Fig. 2 and Para. [0026], each node 202 is associated with at least one pod 214. A first node 202a is to receive service requests sent to external IP addresses 208a and 208d, and to forward those service requests to, respectively, a first 214a and second pod 214b).
Similar rationales in claims 1 and 5 are applied.

Claims 15-16 are system claims reciting similar subject matters to those recited in the method claims 6-7 respectively, and are rejected under similar rationale.

Claims 8-10, 12, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vayghan et al. (WO 2020/152503, filed 24 January 2019), in view of Intel (NPL: Kubernetes and Container Bare Metal, published December 2018), in view of Shimoga Manjunatha et al. (US 2019/0306022, Pub. Date Oct. 3, 2019; hereinafter Manjunatha), in view of Dice et al. (US 2020/0099961, filed Aug. 16, 2019), in view of Savage, Ill et al. (US 2001/0009014, Pub. Date Jul. 19, 2001), and further in view of Weihua et al. (CN 110750332A, Pub. Date Feb. 04, 2020).
As per claim 8, Vayghan-lntel-Manjunatha-Dice-Savage discloses the method according to claim 7, as set forth above, Manjunatha also discloses wherein said migration procedure to change the allocation of said second network interface from said first Pod to said second Pod (Manjunatha Para. [0028], In response to determining that the utilization level of a node 202a has exceeded the predetermined threshold, and that therefore the node 202a is considered unhealthy, the redistribution manager 204 reallocates an external IP address 208 from the node 202a to a different node 202 of the container cluster management system 200).
Vayghan does not explicitly disclose:
communicating from the second Pod a first request to delete or de-allocate the second network interface from being allocated to the first Pod; and
requesting by the second Pod that the second network interface be allocated to the second Pod after receiving a confirmation at the second Pod that the second network interface has been deleted or de-allocated from being allocated to the first Pod.
Savage teaches:
requesting by standby server that IP address be taken over by the standby server (see Savage Para. [0045], when active dispatch server fails, standby server triggers a switch over. Then Standby server uses reflection through serial connection to disable the port of switch and takes over the IP address previously owned by active dispatch server).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Vayghan in view of Savage for requesting by the second Pod that the second network interface be allocated to the second Pod.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing operation of the system continues as if there were no interruption (Savage Para. [0045]).
Vayghan does not explicitly disclose:
communicating from the second Pod a first request to delete or de-allocate the second network interface from being allocated to the first Pod; and
requesting by the second Pod that the second network interface be allocated to the second Pod after receiving a confirmation at the second Pod that the second network interface has been deleted or de-allocated from being allocated to the first Pod.
Weihua teaches:
communicating from second server a request to delete or de-allocate IP address from being allocated to first server (Weihua Para. [0022], the application server 7 calls the interface of the Master node 2 to send a request to delete the application, and when the Master node 2 receives the request to delete the Pod, it sends a deletion instruction to node A3 or node B4 , Node A3 or Node B4 calls the network plug-in to recycle the container IP address, the network plug-in sends a request to clear the network configuration to server 1, and when server 1 receives the request to clear the network, delete the network allocation record in Mysql cluster 5 entry, and return the deletion result to the network plug-in, thus completing the operation of Pod network resource configuration recovery; Weihua Para. [0021], The method of setting static IP for Pod in Kubernetes, by configuring static IP system for Pod in Kubernetes cluster is composed of independent server program server 1 and CNI plug-in program); and
receiving a confirmation at the second server that IP address has been deleted or de-allocated from being allocated to the first server (Weihua Para. [0022], the application server 7 calls the interface of the Master node 2 to send a request to delete the application, and when the Master node 2 receives the request to delete the Pod, it sends a deletion instruction to node A3 or node B4 , Node A3 or Node B4 calls the network plug-in to recycle the container IP address, the network plug-in sends a request to clear the network configuration to server 1, and when server 1 receives the request to clear the network, delete the network allocation record in Mysql cluster 5 entry, and return the deletion result to the network plug-in, thus completing the operation of Pod network resource configuration recovery).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Vayghan in view of Weihua for communicating from the second Pod a first request to delete or de-allocate the second network interface from being allocated to the first Pod; and requesting by the second Pod that the second network interface be allocated to the second Pod after receiving a confirmation at the second Pod that the second network interface has been deleted or de-allocated from being allocated to the first Pod.
One of ordinary skill in the art would have been motived because it offers the advantage of reclaiming the Pod network resource configuration (Weihua Para. [0013]).

As per claim 9, Vayghan-lntel-Manjunatha-Dice-Savage-Weihua discloses the method according to claim 8, as set forth above, Vayghan-Dice also discloses further comprising:
switching from a standby mode of operation to an active mode of operation  (Vayghan Para. [0039], when the label indicating the high availability state of the failed pod has a value indicative of an active state, reassigning, step 405, the label indicating the high-availability state of the healthy pod from standby to active), active mode of operation including providing services to entities and devices external to the Kubemetes system using the second network interface (Dice Para. [0018], A container engine deploys these images on server network 16 or another host, the engines may be Kubernetes engines; Dice Para. [0019], Live video transcoding container 44 and API container 48 may be in communication user computers 52a, 52b and 52n through external communication network 50). 
Similar rationale in claim 5 is applied.
Vayghan does not explicitly disclose:
switching by the second Pod from a standby mode of operation to an active mode of operation after receiving notice at the second Pod that the second network interface has been allocated to the second Pod.
Savage teaches:
switching by the second server from a standby mode of operation to an active mode of operation after receiving notice at the second server that network interface has been allocated to the second server (Savage Para. [0045], Standby server 110 uses reflection through serial connection 111 to disable the port of switch 105 by which the main dispatch ports of both servers 102 and 110 are connected to the network, and takes over the IP address previously owned by dispatch server 102. Once this is done, standby dispatch server 110 stops executing the standby service and commences operation as the active dispatch server).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Vayghan in view of Savage for switching by the second Pod from a standby mode of operation to an active mode of operation after receiving notice at the second Pod that the second network interface has been allocated to the second Pod.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing operation of the system continues as if there were no interruption (Savage Para. [0045]).

As per claim 10, Vayghan-lntel-Manjunatha-Dice-Savage-Weihua discloses the method according to claim 9, as set forth above, Vayghan-Manjunatha-Dice also discloses 
wherein prior to said migration of said second network interface from said first Pod to said second Pod, messages received at said second network interface Internet Protocol address from entities and devices external to said Kubernetes system are communicated to said first Pod (see Manjunatha Fig. 2 and Para. [0026], each node 202 is associated with at least one pod 214. A first node 202a is to receive service requests sent to external IP addresses 208a and 208d, and to forward those service requests to, respectively, a first 214a and second pod 214b; see Vayghan Fig. 5, PodA 10a is in active; PodB 10b is in standby; Vayghan Para. [0049], PodA is now the active pod and provides service to the clients and periodically stores the state for each client in its own storage area within PV1. Note that PodB does not receive any requests and therefore stores nothing in the PV (same for PodC; see Dice Para. [0018], A container engine deploys these images on server network 16 or another host, the engines may be Kubernetes engines; see Dice Para. [0019], Live video transcoding container 44 and API container 48 may be in communication user computers 52a, 52b and 52n through external communication network 50); 
wherein after said migration of said second network interface from said first Pod to said second Pod, messages received at said second network interface Internet Protocol address from entities and devices external to said Kubernetes system are communicated to said second Pod (Manjunatha Para. [0028], In response to determining that the utilization level of a node 202a has exceeded the predetermined threshold, and that therefore the node 202a is considered unhealthy, the redistribution manager 204 reallocates an external IP address 208 from the node 202a to a different node 202 of the container cluster management system 200; Manjunatha Para. [0031], the redistribution manager 204 of FIG. 2 may receive data from utilization monitor 206a of node 202a and may determine that node 202a is unhealthy; Manjunatha Para. [0033], The redistribution manager 204 may therefore allocate node 202c as a target node to potentially receive a reallocated external IP address 208a … This means that the third node 202c would now perform address translation for accessing services provided by the first pod 214a in place of the first node 202a; see Manjunatha Fig. 2 and Para. [0026], each node 202 is associated with at least one pod 214. A first node 202a is to receive service requests sent to external IP addresses 208a and 208d, and to forward those service requests to, respectively, a first 214a and second pod 214b; see Dice Para. [0019], Live video transcoding container 44 and API container 48 may be in communication user computers 52a, 52b and 52n through external communication network 50)
Similar rationales in claims 1 and 5 are applied.

As per claim 12, Vayghan-lntel-Manjunatha-Dice-Savage-Weihua discloses the method according to claim 10, as set forth above, Vayghan does not explicitly disclose:
establishing on said first node a first Interface Cleanup Service Pod;
establishing on said second node a second Interface Cleanup Service Pod; and
wherein said communicating from the second Pod a first request to delete or deallocate the second network interface from being allocated to the first Pod includes communicating said request to delete or de-allocate the second network interface from being allocated to the first Pod from the second Pod to the second Interface Cleanup Service Pod; and
communicating, by the second Interface Cleanup Service Pod, a second request from the second Interface Cleanup Service Pod on the second node to the first Interface Cleanup Service Pod on the first node in response to receiving at the second Interface Cleanup Service Pod the first request to delete or de-allocate the second network interface from being allocated to the first Pod, said second request being based on said first request and specifying the second network interface to be deleted or de-allocated. 
Weihua teaches:
establishing on said first node a Interface Cleanup Service Pod (Weihua Para. [0022], when the Master node 2 receives the request to delete the Pod, it sends a deletion instruction to node A3 or node B4, Node A3 or Node B4 calls the network plug-in to recycle the container IP address);
communicating from second server a first request to delete or deallocate the second network interface from being allocated to first server includes communicating said request to delete or de-allocate network interface from being allocated to the first server from the second server (Weihua Para. [0022], the application server 7 calls the interface of the Master node 2 to send a request to delete the application, and when the Master node 2 receives the request to delete the Pod, it sends a deletion instruction to node A3 or node B4 , Node A3 or Node B4 calls the network plug-in to recycle the container IP address, the network plug-in sends a request to clear the network configuration to server 1, and when server 1 receives the request to clear the network, delete the network allocation record in Mysql cluster 5 entry, and return the deletion result to the network plug-in, thus completing the operation of Pod network resource configuration recovery; Weihua Para. [0021], The method of setting static IP for Pod in Kubernetes, by configuring static IP system for Pod in Kubernetes cluster is composed of independent server program server 1 and CNI plug-in program); and
communicating a second request from the second server to the first server in response to receiving the first request to delete or de-allocate the second network interface from being allocated to the first server (Weihua Para. [0022], the application server 7 calls the interface of the Master node 2 to send a request to delete the application, and when the Master node 2 receives the request to delete the Pod, it sends a deletion instruction to node A3 or node B4 , Node A3 or Node B4 calls the network plug-in to recycle the container IP address, the network plug-in sends a request to clear the network configuration to server 1, and when server 1 receives the request to clear the network, delete the network allocation record in Mysql cluster 5 entry, and return the deletion result to the network plug-in, thus completing the operation of Pod network resource configuration recovery), said second request being based on said first request and specifying the second network interface to be deleted or de-allocated (Weihua Para. [0022], the application server 7 calls the interface of the Master node 2 to send a request to delete the application, and when the Master node 2 receives the request to delete the Pod, it sends a deletion instruction to node A3 or node B4 , Node A3 or Node B4 calls the network plug-in to recycle the container IP address, the network plug-in sends a request to clear the network configuration to server 1, and when server 1 receives the request to clear the network, delete the network allocation record in Mysql cluster 5 entry, and return the deletion result to the network plug-in, thus completing the operation of Pod network resource configuration recovery).
	It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Vayghan in view of Weihua for said communicating from the second Pod a first request to delete or de- allocate the second network interface from being allocated to the first Pod includes communicating said request to delete or de-allocate the second network interface from being allocated to the first Pod from the second Pod to the second Interface Cleanup Service Pod; and communicating, by the second Interface Cleanup Service Pod, a second request from the second Interface Cleanup Service Pod on the second node to the first Interface Cleanup Service Pod on the first node in response to receiving at the second Interface Cleanup Service Pod the first request to delete or de-allocate the second network interface from being allocated to the first Pod, said second request being based on said first request and specifying the second network interface to be deleted or de-allocated. 
One of ordinary skill in the art would have been motived because it offers the advantage of reclaiming the Pod network resource configuration (Weihua Para. [0013]).

As per claim 21, Vayghan-lntel-Manjunatha-Dice-Savage-Weihua discloses the method according to claim 12, as set forth above, Weihua also discloses:
invoking, by Interface Cleanup Service Pod, a first Container Network Interface Plug-in application executing on the first Kubernetes node to delete or deallocate the second IP address from being allocated to the first Pod in response to receiving by the first Interface Cleanup Service Pod the second request to delete or de-allocate the second IP address from being allocated to the first Pod (Weihua Para. [0022], the application server 7 calls the interface of the Master node 2 to send a request to delete the application, and when the Master node 2 receives the request to delete the Pod, it sends a deletion instruction to node A3 or node B4 , Node A3 or Node B4 calls the network plug-in [Interface Cleanup Service Pod] to recycle the container IP address, the network plug-in sends a request to clear the network configuration to server 1, and when server 1 receives the request to clear the network, delete the network allocation record in Mysql cluster 5 entry; Weihua Para. [0021], The method of setting static IP for Pod in Kubernetes, by configuring static IP system for Pod in Kubernetes cluster is composed of independent server program server 1 and CNI plug-in program).

Claims 17-18 are system claims reciting similar subject matters to those recited in the method claims 8-9 respectively, and are rejected under similar rationale.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vayghan et al. (WO 2020/152503, filed 24 January 2019), in view of Intel (NPL: Kubernetes and Container Bare Metal, published December 2018), in view of Shimoga Manjunatha et al. (US 2019/0306022, Pub. Date Oct. 3, 2019; hereinafter Manjunatha), in view of Dice et al. (US 2020/0099961, filed Aug. 16, 2019), in view of Savage, Ill et al. (US 2001/0009014, Pub. Date Jul. 19, 2001), in view of Weihua et al. (CN 110750332A, Pub. Date Feb. 04, 2020), and further in view of lnamdar et al. (US 2020/0112487, Filed Oct. 5, 2018).
As per claim 11, Vayghan-lntel-Manjunatha-Dice-Savage-Weihua discloses the method according to claim 10, as set forth above, Vayghan also discloses wherein said first Pod and said second Pod of the first service provide services in response to requests when operating in an active mode of operation (Vayghan Para. [0034], request is delivered to the active pod; Vayghan Para. [0049], PodA is now the active pod and provides service to the clients).
Vayghan does not explicitly disclose:
wherein said first service is a Session Border Controller service; and 
wherein said first Pod and said second Pod of the first service provide Session Border Controller services in response to requests when operating in an active mode of operation.
lnamdar teaches:
first service is a Session Border Controller service (see lnamdar Para. [0059], the containerized environment 400 can include a Session Border Controller (SBC) service 406); and 
the first service provide Session Border Controller services (see lnamdar Para. [0059], the containerized environment 400 can include a Session Border Controller (SBC) service 406).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Vayghan in view of lnamdar for wherein said first service is a Session Border Controller service; and wherein said first Pod and said second Pod of the first service provide Session Border Controller services in response to requests when operating in an active mode of operation.
One of ordinary skill in the art would have been motived because it offers the advantage of protecting and regulating IP communications flows. 

Claim 19 is a system claim reciting similar subject matters to those recited in the method claim 11, and is rejected under similar rationale.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Vayghan et al. (WO 2020/152503, filed 24 January 2019), in view of Intel (NPL: Kubernetes and Container Bare Metal, published December 2018), in view of Shimoga Manjunatha et al. (US 2019/0306022, Pub. Date Oct. 3, 2019; hereinafter Manjunatha), and further in view of Weihua et al. (CN 110750332A, Pub. Date Feb. 04, 2020).
As per claim 22, Vayghan-lntel-Manjunatha discloses the method according to claim 13, as set forth above, Vayghan does not explicitly disclose:
communicating a first notification from the first Interface Cleanup Service Pod to the second Interface Cleanup Service Pod that the second IP address has been deleted or de-allocated from being allocated to said first Pod;
communicating by the second Interface Cleanup Service Pod to the second Pod said confirmation that the second IP address has been deleted or de-allocated from being allocated to the first Pod in response to receiving by the second Interface Cleanup Service Pod the first notification from the first Interface Cleanup Service Pod.
 Weihua discloses:
communicating a first notification from the first server to the second server that IP address has been deleted or de-allocated from being allocated to Pod (Weihua Para. [0022], the application server 7 calls the interface of the Master node 2 to send a request to delete the application, and when the Master node 2 receives the request to delete the Pod, it sends a deletion instruction to node A3 or node B4 , Node A3 or Node B4 calls the network plug-in to recycle the container IP address, the network plug-in sends a request to clear the network configuration to server 1, and when server 1 receives the request to clear the network, delete the network allocation record in Mysql cluster 5 entry, and return the deletion result to the network plug-in, thus completing the operation of Pod network resource configuration recovery);
communicating by the second server to server said confirmation that IP address has been deleted or de-allocated from being allocated to the first Pod in response to receiving by the second server the first notification from the first server (Weihua Para. [0022], the application server 7 calls the interface of the Master node 2 to send a request to delete the application, and when the Master node 2 receives the request to delete the Pod, it sends a deletion instruction to node A3 or node B4 , Node A3 or Node B4 calls the network plug-in to recycle the container IP address, the network plug-in sends a request to clear the network configuration to server 1, and when server 1 receives the request to clear the network, delete the network allocation record in Mysql cluster 5 entry, and return the deletion result to the network plug-in, thus completing the operation of Pod network resource configuration recovery).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Vayghan in view of Weihua for communicating a first notification from the first Interface Cleanup Service Pod to the second Interface Cleanup Service Pod that the second IP address has been deleted or de-allocated from being allocated to said first Pod; communicating by the second Interface Cleanup Service Pod to the second Pod said confirmation that the second IP address has been deleted or de-allocated from being allocated to the first Pod in response to receiving by the second Interface Cleanup Service Pod the first notification from the first Interface Cleanup Service Pod.
One of ordinary skill in the art would have been motived because it offers the advantage of reclaiming the Pod network resource configuration (Weihua Para. [0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rao et al. (US 2020/0073692) Multiple Virtual Network Interface Support For Virtual Execution Elements;
Dirks (6,119,214) Method For Allocation Of Address Space In A Virtual Memory System;
Rebeja et al. (US 11281492) Moving Application Containers Across Compute Nodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453